In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*************************
CHARI and MATTHEW LEHAN,          *
Parents of M.L., A Minor,         *                          No. XX-XXXV
                                  *                          Special Master Christian J. Moran
                     Petitioners, *
                                  *                          Filed: August 22, 2013
v.                                *                          Reissued as Redacted:
                                  *                          September 5, 2013
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *                          Stipulation; measles-mumps-rubella
                                  *                          (MMR) vaccine; Prevnar vaccine;
                     Respondent.  *                          Varicella vaccine; encephalopathy:
                                  *                          acute disseminated
                                  *                          encephalomyelitis (ADEM)
*************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, I.L., for Petitioners;
Chrysovalantis P. Kefalas, United States Department of Justice, Washington, D.C., for
Respondent.

                                 UNPUBLISHED DECISION 1

       On August 16, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed by Chari and Matthew Lehan, on behalf of their son, M.L., on March 2,
2010. In their petition, petitioners alleged that the Measles-Mumps-Rubella ("MMR"), Prevnar,
and Varicella vaccines, which are contained in the Vaccine Injury Table (the "Table"), 4 2 C.F.R.
§100.3 (a), and which their son received on March 16, 2007, caused him to suffer
encephalopathy and acute disseminated encephalomyelitis (“ADEM”) resulting in developmental
delays. Petitioners represent that there has been no prior award or settlement of a civil action for
damages on M.L.’s behalf as a result of his condition.

        Respondent denies that M.L. suffered the onset of an encephalopathy within the time
period set forth in the Table and denies that the MMR, Prevnar, and Varicella vaccines are the
cause of M.L.'s alleged ADEM, any other injury, or his current condition.

       1
         When this decision was originally issued, the parties were notified that the decision
would be posted in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). Petitioners were
also notified that they could seek redaction pursuant to § 300aa-12(d)(4)(B); Vaccine Rule 18(b).
Petitioners made a timely request for redaction and this decision is being reissued with the name
of the vacinee redacted to his initials.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A. A lump sum payment of $163,587.00 in the form of a check payable to Chari and
          Matthew Lehan, petitioners, for past reimbursable expenses; and

       B. A lump sum payment of $436,413.00 in the form of a check payable to
          petitioners, Chari and Matthew Lehan, as parents and natural guardians of
          M.L..

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case XX-XXXV according to this decision and the attached
stipulation. 2

       Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-6353.

       IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.